                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KATRINA JOYCE UNBEHAGEN,                   )
                                           )
                         Plaintiff,        )
                                           )
                   v.                      )            1:18CV704
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,1          )
                                           )
                         Defendant.        )


                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff,    Katrina    Joyce    Unbehagen,     brought    this   action

pursuant to the Social Security Act (the “Act”) to obtain judicial

review of a final decision of Defendant, the Commissioner of Social

Security,    denying Plaintiff’s       claim    for   Supplemental     Security

Income (“SSI”).         (Docket Entry 1.)         Defendant has filed the

certified administrative record (Docket Entry 8 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 10, 12; see also Docket Entry 11 (Plaintiff’s Memorandum);

Docket    Entry    13   (Defendant’s     Memorandum);      Docket    Entry    14

(Plaintiff’s Reply)).         For the reasons that follow, the Court

should enter judgment for Defendant.




1
  The United States Senate confirmed Andrew M. Saul as the Commissioner of Social
Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
                      I.   PROCEDURAL HISTORY

     Plaintiff applied for SSI. (Tr. 206-13.) Upon denial of that

application initially (Tr. 83-100, 119-22) and on reconsideration

(Tr. 101-18, 132-41), Plaintiff requested a hearing de novo before

an Administrative Law Judge (“ALJ”) (Tr. 142-45).     Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 31-64).   The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.     (Tr. 15-25.)     The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

204-05, 318-21), thereby making the ALJ’s ruling the Commissioner’s

final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] has not engaged in substantial gainful
     activity since December 31, 2014, the application date.

     2.   [Plaintiff] has the following severe impairment:
     status post cerebrovascular accident (CVA) with history
     of coronary artery disease (CAD).

     . . .

     3.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     4.   . . . [Plaintiff] has the residual functional
     capacity to perform medium exertional work . . . with the
     following limitations.     She can occasionally climb
     ladders, ropes, or scaffolds. She can frequently climb
     ramps or stairs, balance, stoop, crouch, kneel, and


                                 2
       crawl.    She should           avoid       concentrated    exposure    to
       unprotected heights.

       . . .

       5.   [Plaintiff] is capable of performing past relevant
       work as a picket and manager. This work does not require
       the performance of work-related activities precluded by
       [Plaintiff’s] residual functional capacity.

       . . .

       6.   [Plaintiff] has not been under a disability, as
       defined in the [Act], since December 31, 2014, the date
       the application was filed.

(Tr.    20-25        (bold   font    and     internal   parenthetical       citations

omitted).)

                                    II.    DISCUSSION

       Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                          Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).                  However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”       Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                             A.     Standard of Review

       “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                       Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported       by     substantial        evidence   and   were   reached     through

application of the correct legal standard.” Hines, 453 F.3d at 561


                                              3
(internal brackets and quotation marks omitted).                  “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 401 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (brackets and internal

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,    make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for    that     decision   falls    on   the

[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).


                                      4
      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in     any    substantial       gainful   activity   by   reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting     42     U.S.C.   §    423(d)(1)(A)).2       “To      regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . detailed regulations incorporating longstanding medical-

vocational evaluation policies that take into account a claimant’s

age, education, and work experience in addition to [the claimant’s]

medical    condition.”           Id.     “These    regulations      establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id.

      This sequential evaluation process (“SEP”) has up to five

steps:     “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of



2
  The Act “comprises two disability benefits programs. The Disability Insurance
Benefits Program provides benefits to disabled persons who have contributed to
the program while employed.     [SSI] provides benefits to indigent disabled
persons. The statutory definitions and the regulations . . . for determining
disability governing these two programs are, in all aspects relevant here,
substantively identical.”    Craig, 76 F.3d at 589 n.1 (internal citations
omitted).

                                          5
specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).3      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.4    Step four then requires the ALJ to assess

3
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).
4
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).      The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
                                                                  (continued...)

                                       6
whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.             See id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs   available    in   the   community,”     the   claimant    qualifies    as

disabled.    Hines, 453 F.3d at 567.5

                         B.    Assignments of Error

       Plaintiff asserts that the Court should overturn the ALJ’s

finding of no disability on these grounds:

       1) “[t]he ALJ erred by finding that Plaintiff’s right knee

[osteoarthritis] was not a[ medically determinable impairment]”




4
  (...continued)
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
5
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7
(Docket Entry 11 at 4 (bold font omitted); see also Docket Entry 14

at 1-3); and

     2) “[r]emand is required because at the time [the ALJ’s]

decision was issued, [her] appointment did not comply with the

Appointments Clause” (Docket Entry 11 at 7 (bold font and single-

spacing omitted)).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 13 at 5-23.)

               1. Severity of Right Knee Osteoarthritis

     In Plaintiff’s first assignment of error, she maintains that

“[t]he   ALJ    erred   by    finding       that   Plaintiff’s   right    knee

[osteoarthritis] was not a[ medically determinable impairment].”

(Docket Entry 11 at 4 (bold font omitted); see also Docket Entry 14

at 1-3.)     In particular, Plaintiff takes issue with the ALJ’s

finding that Plaintiff’s “acute right knee pain” constituted a

“‘symptom[]’” but not a “‘medically determinable impairment[],’”

because “‘[a] claimant’s symptoms or combination of symptoms alone

cannot be the basis for a finding of an impairment, regardless of

how genuine the complaints may be, without medical signs and/or

laboratory     findings      demonstrating         the   existence   of    the

impairment.’”    (Docket Entry 11 at 4 (quoting Tr. 21).)            In that

regard, Plaintiff contends that x-rays and examination findings

documented her right knee osteoarthritis (see id. at 4-5 (citing

Tr. 604, 612, 614, 618, 619, 621, 707, 708, 737, 740, 742-43, 747-


                                        8
48)),     thus    contradicting    “[t]he      ALJ’s   characterization   of

[Plaintiff’s] right knee impairment as no more than subjective

complaints” (id. at 4 (citing Tr. 21)).             Plaintiff characterizes

the     ALJ’s    alleged   error   as       “particularly   harmful   because

[Plaintiff] testified that she could only stand . . for about 10

minutes and walk for 10[ to ]15 [minutes] without her walker” (id.

at 6 (citing Tr. 49-50) (internal citation omitted)), “[t]he [VE]

testified that if [Plaintiff] were only able to walk for 50 yards

with a walker, she would be unable to work” (id. (citing Tr. 60-

61)), and “the ALJ’s RFC for medium work is exertionally demanding

requiring up to six hours of walking and up to six hours of

standing per eight[-]hour workday” (id. at 6-7; see also 20 C.F.R.

§ 416.967(c)).      Plaintiff’s contentions fall short.

      “At step 2 of the [SEP], [the ALJ] determine[s] whether an

individual has a severe medically determinable physical or mental

impairment or combination of impairments that has lasted or can be

expected to last for a continuous period of at least 12 months or

end in death.”       Social Security Ruling 16-3p, Titles II & XVI:

Evaluation of Symptoms in Disability Claims, 2017 WL 5180304, at

*11 (Oct. 25, 2017) (“SSR 16-3p”).           An impairment fails to qualify

as “severe” if it constitutes “only a slight abnormality . . .

which would have no more than a minimal effect on an individual’s

ability . . . to perform basic work activities.”             Social Security

Ruling 85–28, Titles II and XVI: Medical Impairments that Are Not


                                        9
Severe, 1985 WL 56856, at *3 (1985) (“SSR 85–28”).                Applicable

regulations further identify “basic work activities” as including:

      (1) Physical functions such as walking, standing,
      sitting, lifting, pushing, pulling, reaching, carrying,
      or handling;

      (2) Capacities for seeing, hearing, and speaking;

      (3) Understanding, carrying out, and remembering simple
      instructions;

      (4) Use of judgment;

      (5) Responding appropriately to supervision, co-workers
      and usual work situations; and

      (6) Dealing with changes in a routine work setting.

20 C.F.R. § 416.922(b).         Plaintiff bears the burden of proving

severity at step two.       Hunter, 993 F.2d at 35; see also Kirby v.

Astrue, 500 F.3d 705, 708 (8th Cir. 2007) (“Severity is not an

onerous requirement for the claimant to meet, but it is also not a

toothless standard . . . .” (internal citation omitted)).

      As an initial matter, contrary to Plaintiff’s allegations

(see Docket Entry 11 at 4-7), the ALJ did not deem Plaintiff’s

right knee osteoarthritis a non-medically determinable impairment;

rather, the ALJ found Plaintiff’s “acute right knee pain” a non-

medically determinable impairment, because symptoms (such as pain)

alone cannot form the basis for a finding of an impairment.               (Tr.

21 (emphasis added).)6     In contrast, the ALJ found that Plaintiff’s

6
  In an apparent effort at thoroughness, the ALJ essentially catalogued all of
Plaintiff’s diagnoses in the record as either severe, non-severe, or non-
medically determinable impairments. (See Tr. 20-21.) “Acute pain of right knee”
                                                                (continued...)

                                      10
“osteoarthritis     of   the   right     knee”     constituted      a    non-severe

medically determinable impairment, because it did not “cause more

than minimal limitation in [Plaintiff’s] ability to perform basic

work-related     activities,”      and        further    noted    that    Plaintiff

characterized her knee injections as “effective.”                 (Tr. 20 (citing

Tr. 690-726).)

      Moreover, the ALJ did not err in classifying Plaintiff’s right

knee osteoarthritis as non-severe.                 An x-ray in July 2016 of

Plaintiff’s right knee showed only “mild tibiofemoral joint space

narrowing” and “small osteophytes at the lateral tibial plateau”

(Tr. 618 (emphasis added)), which Plaintiff’s treating physician

interpreted as “negative for significant osteoarthritis of the knee

joint” (Tr. 621 (emphasis added)).              A follow-up x-ray in February

2017 revealed “[t]ricompartmental [degenerative joint disease]”

reported as “unchanged” from the July 2016 x-ray.                         (Tr. 743

(emphasis added).) Furthermore, treating providers noted only mild

findings on examination of Plaintiff’s right knee (see Tr. 614

(noting tenderness to palpation over pes anserine bursa but full

range of motion and “[m]inimal” crepitus), 707 (finding “crepitus

and medial joint line tenderness” but no effusion, no ligamentous

instability,    and   full     range     of    motion),    740-42    (documenting

tenderness,    mildly    reduced   flexion,        and    4/5    strength     but   no

effusion, intact sensation, and a non-antalgic gait)), and, as the

6
  (...continued)
appears in the record as a diagnosis on January 30, 2017.        (Tr. 708.)

                                         11
ALJ recognized (see Tr. 20), Plaintiff reported multiple times that

corticosteroid injections helped to relieve her knee pain (see Tr.

43, 707, 737, 745).   Thus, as outlined above, substantial evidence

supports   the   ALJ’s   finding    that      Plaintiff’s    right      knee

osteoarthritis did not “cause more than minimal limitation in [her]

ability to perform basic work-related activities.”          (Tr. 20.)

     Even if the ALJ should have deemed Plaintiff’s right knee

osteoarthritis a severe impairment, any such error would remain

harmless under the circumstances presented by this case.                See

generally Fisher v. Bowen, 869 F.2d 1055, 1057 (7th Cir. 1989)

(observing that “[n]o principle of administrative law or common

sense requires us to remand a case in quest of a perfect opinion

unless there is reason to believe that the remand might lead to a

different result”).      Where an ALJ finds at least one severe

impairment,   any   failure   to   identify    more   generally      cannot

constitute reversible error, because, “upon determining that a

claimant has one severe impairment, the [ALJ] must continue with

the remaining steps in his disability evaluation.”            Maziarz v.

Secretary of Health & Human Servs., 837 F.2d 240, 244 (6th Cir.

1987); accord Oldham v. Astrue, 509 F.3d 1254, 1256-57 (10th Cir.

2007); Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007); Lauver

v. Astrue, No. 2:08CV87, 2010 WL 1404767, at *4 (N.D.W. Va. Mar.

31, 2010) (unpublished); Washington v. Astrue, 698 F. Supp. 2d 562,

579 (D.S.C. 2010); Jones v. Astrue, No. 5:07CV452, 2009 WL 455414,


                                   12
at *2 (E.D.N.C. Feb. 23, 2009) (unpublished).       Moreover, a finding

at step two that Plaintiff has a severe impairment does not require

the ALJ to include any limitations arising from such impairment in

the RFC:

     The determination of a “severe” impairment at step two of
     the sequential evaluation process is a de minimis test,
     designed to weed out unmeritorious claims. See Bowen v.
     Yuckert, 482 U.S. 137, [153] (1987). A finding of de
     minimis limitations is not proof that the same
     limitations have the greater significant and specific
     nature required to gain their inclusion in an RFC
     assessment at step four. See, e.g., Sykes v. Apfel, 228
     F.3d 259, 268 n.12 (3d Cir. 2000).

Hughes v. Astrue, No. 1:09CV459, 2011 WL 4459097, at *10 (W.D.N.C.

Sept. 26, 2011) (unpublished).

     Here, having found Plaintiff suffered from at least one severe

impairment (see Tr. 20), the ALJ proceeded through step three to

step four of the SEP and sufficiently addressed Plaintiff’s right

knee osteoarthritis (whether classified as severe or not) by

including   limitations on   lifting,   carrying,    pushing,   pulling,

climbing, balancing, stooping, kneeling, crouching, and crawling in

the RFC and dispositive hypothetical question to the VE.        (See Tr.

21, 58.) Significantly, beyond the non-specific assertion that the

ALJ should have “factor[ed]” Plaintiff’s “limited ability to engage

in weightbearing activities” into the RFC (Docket Entry 11 at 7),

Plaintiff has not identified any specific, additional limitations

that a finding of severe right knee osteoarthritis would have

compelled the ALJ to include in the RFC, let alone demonstrated


                                 13
that such additional limitations would have precluded her past

relevant work.       (See Docket Entry 11 at 4-7.)

      Plaintiff’s attempt to establish prejudice arising from the

ALJ’s   non-severity      finding   by      relying   on     her   own   testimony

regarding how long she can stand (10 minutes) and walk (10 to 15

minutes) without her walker (see Docket Entry 11 at 6 (citing Tr.

49-50)), as well as the VE’s testimony that an individual able to

walk only 50 yards with a walker could not perform the jobs she

cited (id. (citing Tr. 60-61)), fails for three reasons.                     First,

the   ALJ   did   not   fully   credit   Plaintiff’s         subjective    symptom

reporting (see Tr. 22), and Plaintiff did not challenge that

finding (see Docket Entry 11).              Second, the record contains no

statement from a treating provider regarding the medical necessity

of Plaintiff’s walker, and Plaintiff admitted that she purchased

the walker without a prescription from a physician (see Tr. 39,

252, 487).        Third, the record reflects Plaintiff’s use of the

walker at a May 2015 consultative examination (see Tr. 477), which

predated her first complaint of right knee pain by over one year

(see Tr. 604-05 (reflecting complaint of knee pain on June 20,

2016, but no specific treatment for same)).             Thus, Plaintiff’s use

of    the   walker      demonstrates     neither      that     her   right    knee

osteoarthritis necessitated a walker nor that it resulted in any

specific limitations on her ability to stand and walk.




                                       14
      In short, Plaintiff’s first assignment of error fails as a

matter of law.

                          2. Appointments Clause

      Lastly, Plaintiff argues that “[r]emand is required because at

the time [the ALJ’s] decision was issued, [her] appointment did not

comply   with    the    Appointments    Clause   [of   the   United    States

Constitution].”        (Docket Entry 11 at 7 (bold font and single-

spacing omitted).)       In support of that argument, Plaintiff relies

on Lucia v. Securities & Exch. Comm., 585 U.S. ___, 138 S. Ct. 2044

(2018), wherein “the Supreme Court held that ALJs of the Securities

and Exchange Commission (‘SEC’) [we]re inferior officers subject to

the   Appointments      Clause,”   requiring     “appoint[ment]       by   the

President, Courts of Law, or Heads of Departments” (Docket Entry 11

at 7 (citing Lucia, 585 U.S. at ___, 138 S. Ct. at 2053-54, U.S.

Const. Art. 2, § 2, cl. 2)).           Plaintiff notes that the Supreme

Court concluded that “‘a new hearing before a properly appointed

official’” constituted the “‘appropriate remedy’” to cure the

constitutional error.       (Id. at 8 (quoting Lucia, 585 U.S. at ___,

138 S. Ct. at 2055) (internal quotation marks omitted)). According

to Plaintiff, “because the ALJ who presided over this case was not

appointed by the President, the Courts of Law or the Commissioner

of the SSA at the time her decision was issued on November 16,

2017, her decision was issued ultra vires and the appropriate

remedy pursuant to Lucia is for the case to be remanded to a


                                       15
different, now constitutionally appointed ALJ.”                (Id. (internal

citation omitted).)

     In   response,   the    Commissioner     assumes    arguendo   that    the

Appointments Clause applies to the SSA’s ALJs (Docket Entry 13 at

14-15 n.4), but maintains that “Plaintiff’s failure to raise her

Appointments Clause challenge at any point in the administrative

proceedings forfeit[ed] her claim” (id. at 23).            According to the

Commissioner, “requiring a claimant to present an Appointments

Clause challenge to the agency to preserve it for judicial review

conforms to Lucia’s instruction that only a party ‘who makes a

timely challenge . . . is entitled to relief’” (id. at 21 (citing

Lucia, 585 U.S. at ___, 138 S. Ct. at 2055)), and “serve[s]

important efficiency interests . . . in the context of [the] SSA’s

adjudicative   system,      which   issues    hundreds    of    thousands   of

decisions each year” (id. at 22).

     The Appointments Clause provides as follows:

     [The President of the United States] shall nominate, and
     by and with the Advice and Consent of the Senate, shall
     appoint . . . Officers of the United States, whose
     Appointments are not herein otherwise provided for, and
     which shall be established by Law: but the Congress may
     by Law vest the Appointment of such inferior Officers, as
     they think proper, in the President alone, in the Courts
     of Law, or in the Heads of Departments.

U.S. Const. art. II, § 2, cl. 2.             The Supreme Court in Lucia,

relying on its prior case Freytag v. Commissioner of Int. Rev., 501

U.S. 868 (1991), held that the SEC’s ALJs qualified as “inferior

Officers” rather than federal employees, because they “hold a

                                     16
continuing    office   established    by   law”    and   “exercise     .   .   .

significant    discretion   when     carrying     out    .   .   .   important

functions.”    Lucia, 585 U.S. at ___, 138 S. Ct. at 2053 (internal

quotation marks omitted).     However, the Supreme Court emphasized

that the plaintiff in Lucia had made a timely constitutional

challenge to the ALJ who decided his claim by contesting the

validity of the ALJ’s appointment before the SEC.            Id. at ___, 138

S. Ct. at 2055.    Notwithstanding that language in Lucia, Plaintiff

contends that she did not forfeit her Appointments Clause challenge

before this Court.

a. Issue Exhaustion under Sims and Pearson

     Plaintiff first asserts that the Supreme Court deemed a

judicially-created requirement of issue exhaustion inappropriate in

the non-adversarial context of the SSA, concluding that “claimants

‘need not [] exhaust issues in a request for review by the Appeals

Council in order to preserve judicial review of those issues.’”

(Docket Entry 11 at 8 (quoting Sims v. Apfel, 530 U.S. 103, 112

(2000) (plurality opinion).)       Plaintiff further posits that “there

is no issue exhaustion requirement in SSA cases in the Fourth

Circuit.”    (Id. at 11 (citing Pearson v. Colvin, 810 F.3d 204, 208-

09 (4th Cir. 2015).)

     As the Commissioner argues, Sims holds “that claimants need

not ‘exhaust issues in a request for review by the Appeals Council

in order to preserve judicial review of those issues’” (Docket


                                     17
Entry 13 at 17 (quoting Sims, 530 U.S. at 111) (emphasis supplied

by Commissioner)), but did not address the question of “‘[w]hether

a claimant must exhaust issues before the ALJ’” (id. (quoting Sims,

530 U.S. at 106)).   Furthermore, following Sims, numerous federal

courts, including this Court, have continued to find that claimants

forfeited the right to bring issues on judicial review that they

failed to raise before the ALJ.          See, e.g., Shaibi v. Berryhill,

883 F.3d 1102, 1109 (9th Cir. 2017) (“[A]t least when claimants are

represented by counsel, they must raise all issues and evidence at

their   administrative   hearings    in    order   to   preserve   them   on

appeal.”); Anderson v. Barnhart, 344 F.3d 809, 814 (8th Cir. 2003)

(holding the claimant’s failure to raise issue before ALJ “waived

[the claim] from being raised on appeal”); Mills v. Apfel, 244 F.3d

1, 8 (1st Cir. 2001) (indicating court “ha[d] no intention of

extending th[e] rule [in Sims] . . . to the failure of an applicant

to raise an issue at the ALJ level” and deeming issue not raised

before ALJ waived); Bunton v. Colvin, No. 1:10CV786, 2014 WL

639618, at *5 (M.D.N.C. Feb. 18, 2014) (unpublished) (finding

waiver of issue where the plaintiff failed to raise it at ALJ’s

hearing), recommendation adopted, slip op. (M.D.N.C. Mar. 10, 2014)

(Schroeder, J.); Stepinski v. Astrue, No. CA 11-183, 2012 WL

3866678, at * 9-10 (D.R.I. Aug. 6, 2012) (unpublished) (“The

[c]ourt views unfavorably the silence of [the p]laintiff’s counsel

at the hearing regarding the omission about which he now complains.


                                    18
Reversal and remand . . . would encourage other counsel to remain

silent in similar circumstances.          This [c]ourt is disinclined to

provide such an incentive.         Accordingly, the [c]ourt finds that

[the p]laintiff waived this issue by failing to raise it before the

ALJ.” (internal citations omitted)); see also Sayre v. Chater, 113

F.3d 1232 (table), 1997 WL 232305, at *2 (4th Cir. May 8, 1997)

(unpublished) (finding, prior to Sims, issue on appeal waived where

“nothing in the record [] suggest[ed] that [the plaintiff] provided

either the ALJ or the Appeals Council with the opportunity to

consider” issue).

      Furthermore, Plaintiff’s assertion that “there is no issue

exhaustion requirement in SSA cases in the Fourth Circuit” (Docket

Entry 11 at 11) overstates the holding in Pearson.         In that case,

the Fourth Circuit held only that Social Security Ruling 00-4p,

Policy Interpretation Ruling: Titles II and XVI: Use of Vocational

Expert and Vocational Specialist Evidence, and Other Reliable

Occupational Information in Disability Decisions, 2000 WL 1898704

(Dec. 4, 2000) (“SSR 00-4p”), required ALJs “independently [to]

identify conflicts between the [VE’s] testimony and the [Dictionary

of   Occupational   Titles   (‘DOT’)].”      Pearson,   810 F.3d   at   209

(emphasis added).     Thus, in the specific context of SSR 00-4p,

Pearson holds that claimants need not raise the issue of an

apparent conflict between the VE’s testimony and the DOT during the

hearing before the ALJ.      Id.   Pearson does not stand for the much


                                     19
broader position, urged by Plaintiff, that “no issue exhaustion

requirement in SSA cases [exists] in the Fourth Circuit” (Docket

Entry 11 at 11).     See Diane S.P. v. Berryhill, 379 F. Supp. 3d 498,

526   n.18   (E.D.    Va.   2019)     (finding   “not    persua[sive]”     the

“plaintiff’s suggestion that the Fourth Circuit’s ruling[] in

Pearson . . . speak[s] to whether a claimant who fails to notify

the SSA about her Appointments Clause challenge timely presents it

when seeking judicial review”), appeal filed, No. 19-1681 (4th Cir.

June 25, 2019).

      Accordingly,    neither    Sims    nor Pearson    excuse Plaintiff’s

failure to raise her Appointments Clause challenge before the SSA.

b. The Rationale of Muhammad

      Plaintiff acknowledges that “there have been a series of

district [court] cases finding that Appointments Clause challenges

must be raised before the [SSA], [but argues that] absent from most

of these decisions is an evaluation of case law regarding an

agency’s institutional competency to handle . . . constitutional

challenges.” (Docket Entry 11 at 11 (internal citations omitted).)

According    to   Plaintiff,    the   Court   should    instead   follow   the

magistrate judge’s recommendation in Muhammad v. Berryhill, Civ.

No. 18-172, slip op. (E.D. Pa. Nov. 2, 2018) (unpublished), which

found that the plaintiff had not forfeited his Appointments Clause

challenge because “‘[t]he justification for [requiring] a timely

challenge loses force . . . when raising such a claim would be


                                        20
futile and not achieve the intended goal of getting things right in

the first place.’”      (Docket Entry 11 at 12 (quoting Muhammad, slip

op. at 1).)

      As an initial matter, after briefing closed in the instant

case,   the    district    judge    overruled      the    magistrate    judge’s

recommendation     in   Muhammad,    and    held   that   the   plaintiff    had

forfeited his Appointments Clause challenge by failing to raise it

before the ALJ.     Muhammad v. Berryhill,381 F. Supp. 3d 462, 465-71

(E.D. Pa. May 23, 2019).        However, because other cases exist that

excuse the plaintiffs’ failure to raise their Appointments Clause

challenges before the ALJ based on reasoning similar to that of the

magistrate judge in Muhammad, see, e.g., Kellett v. Berryhill, Civ.

No. 18-4757, 2019 WL 2339968 (E.D. Pa. June 3, 2019) (unpublished),

appeal filed, No. 19-2795 (3d Cir. Aug. 9, 2019); Probst v.

Berryhill, 377 F. Supp. 3d 578 (E.D.N.C. 2019), appeal filed, No.

19-1529 (4th Cir. May 17, 2019); Bradshaw v. Berryhill, 372 F.

Supp. 3d 349 (E.D.N.C. 2019), appeal filed, No. 19-1531 (4th Cir.

May 17, 2019), the undersigned will address Plaintiff’s remaining

arguments based on the magistrate judge’s reasoning in Muhammad.7


7
  Given the pendency of appeals in the Fourth Circuit involving the forfeiture
of Appointments Clause challenges, the Court could, in its discretion, elect to
stay the present case pending resolution of those issues by the Fourth Circuit.
However, in light of this Court’s prior decisions uniformly finding Appointments
Clause challenges forfeited when not raised before the SSA, see Hodge v. Saul,
No. 1:18CV206, 2019 WL 3767130, at *5 (M.D.N.C. Aug. 9, 2019) (unpublished)
(Peake, M.J.), objections filed, Docket Entry 19 (M.D.N.C. Aug. 23, 2019);
Williams v. Saul, No. 1:18CV539, 2019 WL 3582374, at *5-6 (M.D.N.C. Aug. 6, 2019)
(unpublished) (Peake, M.J.), recommendation adopted, slip op. (M.D.N.C. Aug. 27,
2019) (Biggs, J.); Clinton v. Saul, No. 1:18CV266, 2019 WL 3556946, at *10-11
                                                                  (continued...)

                                       21
      Plaintiff points out that the magistrate judge in Muhammad

relied on Freytag to recommend that, “‘[b]ecause the alleged defect

in the appointment of SSA ALJs is an important issue that goes to

the validity of SSA proceedings, it should be considered even if

not properly preserved before the ALJ.’”                  (Docket Entry 11 at 13

(quoting Muhammad, 381 F. Supp. 3d at 475 (in turn quoting Freytag,

501 U.S. at 878-79 (“includ[ing] Appointments Clause objections to

judicial officers in the category of nonjurisdictional structural

constitutional     objections      that    could    be    considered     on   appeal

whether or not they were ruled on below” (emphasis added)))).)

Indeed, citing “‘the strong interest of the federal judiciary in

maintaining the constitutional plan of separation of powers,’” the

Supreme Court      in    Freytag concluded         that    the   facts   before     it

constituted “one of those rare cases in which [the Supreme Court]

should   exercise       [its]    discretion    to   hear     [the]     petitioners’

[Appointments     Clause]       challenge.”     Freytag,         501   U.S.   at   879

(quoting Glidden Co. v. Zdanok, 370 U.S. 530, 536 (1962)) (emphasis

added). However, as persuasively reasoned by the district judge in

rejecting the magistrate judge’s reasoning in Muhammad:



7
  (...continued)
(M.D.N.C. Aug. 5, 2019) (unpublished) (Peake, M.J.), recommendation adopted, slip
op. (M.D.N.C. Aug. 29, 2019) (Eagles, J.); Smith v. Berryhill, No. 1:18CV329,
slip op. (M.D.N.C. Apr. 23, 2019) (Webster, M.J.), recommendation adopted, slip
op. (M.D.N.C. May 10, 2019) (Biggs, J.); Martin v. Berryhill, No. 1:18CV115, slip
op. (M.D.N.C. Dec. 11, 2018) (Webster, M.J.), recommendation adopted, slip op.
(M.D.N.C. Jan. 4, 2019) (Eagles, J.), this Recommendation addresses Plaintiff’s
Appointments Clause claim under Lucia, as well as the additional, non-Lucia claim
presented for resolution.

                                          22
     Since Freytag, the Supreme Court has not clarified the
     types of “rare cases” that are excused from the failure
     to raise a claim before an agency, although the [Supreme]
     Court long before Lucia imposed a timeliness requirement
     for Appointments Clause challenges. In Ryder[ v. United
     States, 515 U.S. 177 (1995)], the [Supreme] Court held
     that “one who makes a timely challenge to the
     constitutional validity of the appointment of an officer
     who adjudicates his case is entitled to a decision on the
     merits of the question and whatever relief may be
     appropriate if a violation indeed occurred.” [Id.] at
     182-83 (emphasis added). The [Supreme] Court explained
     that “[a]ny other rule would create a disincentive to
     raise Appointments Clause challenges with respect to
     questionable judicial appointments.” Id. at 183. Lucia
     expressly reaffirmed this requirement. See Lucia, 138 S.
     Ct. at 2055 (citing Ryder, 515 U.S. at 182-83).

     Nothing about [the plaintiff’s] case warrants excusing
     his failure to timely raise the Appointments Clause
     challenge    before   the    ALJ   and   throughout   the
     administrative process.        While [the plaintiff’s]
     challenge is neither ‘frivolous nor disingenuous,’ see
     Freytag, 501 U.S. at 900, there is nothing rare about his
     case. “[R]egularly excusing forfeiture of Appointments
     Clause challenges under Freytag risks eroding the rule in
     Ryder, decided nearly four years after Freytag and
     recently reaffirmed in Lucia, that an Appointments Clause
     challenge must be ‘timely’ to afford the challenger
     relief.” Abbington[ v. Berryhill, Civ. No. 1:17-552,]
     2018 WL 6571208, at *7 [(S.D. Ala. Dec. 13, 2018)
     (unpublished)]. Applying Freytag’s rare case exception
     here would disincentivize petitioners, particularly those
     like [the plaintiff] who are represented by counsel, from
     raising    Appointments   Clause    challenges   at   the
     administrative level.      Indeed, regularly permitting
     unsuccessful claimants to raise such challenges for the
     first time on judicial review would “encourage the
     practice of ‘sandbagging’ . . . .”         [Id.] (citing
     Freytag, 501 U.S. at 895) (Scalia, J., concurring in part
     and concurring in the judgment).

Muhammad, 381 F. Supp. 3d at 469-70 (parallel citations omitted).

Given   the   Supreme   Court’s   reaffirmation   of   an   exhaustion

requirement for Appointments Clause challenges in its post-Freytag


                                  23
decisions in Ryder and Lucia, the Court should not read Freytag as

adopting a rule that all Appointments Clause challenges qualify as

“rare cases” that justify the excusal of forfeiture.

     Nor do Plaintiff’s arguments aimed at establishing that her

circumstances present the “rare case” envisioned by Freytag warrant

such a conclusion.     First, Plaintiff points to the magistrate

judge’s recognition in Muhammad that, before Lucia, “the shifting

positions of the Department of Justice regarding the status of ALJs

as inferior officers ‘made [an Appointments Clause challenge]

unforeseeable,’” particularly “‘because many SSA claimants are

unrepresented by counsel and lack any understanding of how SSA ALJs

are appointed, or why it makes any difference.’” (Docket Entry 11

at 13 (quoting Muhammad, 381 F. Supp. 3d at 475).)       That argument

misses the mark.   Although the Supreme Court decided Lucia on June

21, 2018, 10 days after the Appeals Council denied Plaintiff’s

request for review on June 11, 2018 (see Tr. 1-6), the Supreme

Court decided Freytag in 1991 and, in Lucia, found that Freytag

provided the precise test the court needed to gauge whether the

SEC’s   ALJs   constituted   “inferior    Officers”   subject   to   the

Appointments Clause, see Lucia, 585 U.S. at ___, 138 S. Ct. at

2053.    Thus, long-standing authority existed during the time

Plaintiff’s claim remained pending before the ALJ under which

Plaintiff, proceeding through counsel, could have asserted her

Appointments Clause challenge.         See Island Creek Coal Co. v.


                                  24
Wilkerson, 910 F.3d 254, 257 (6th Cir. 2018) (“[The plaintiff]

cannot hold the line on the ground that its Appointments Clause

challenge lacked merit until the Supreme Court decided [Lucia]. No

precedent       prevented         the     [plaintiff]         from      bringing     the

constitutional claim before then. Lucia itself noted that existing

case law ‘says everything necessary to decide this case.’”); Lee v.

Berryhill, No. 2:18CV214, 2019 WL 1299366, at *2 n.1 (E.D. Va. Mar.

21, 2019) (unpublished) (rejecting the plaintiff’s assertion “that

she raised her claim at the earliest possible opportunity after

Lucia   was    decided,”        because    the      “[p]laintiff,     represented     by

counsel,      had    ample     notice     of    the   ability    to   raise    the   ALJ

appointment issue during her administrative proceeding in light of

the . . . fact that the Lucia opinion is self-described as an

application         of   existing    Supreme        Court    precedent”)      (internal

quotation     marks      and    citation       omitted)     (emphasis    in   original)

(citing Lucia, 585 U.S. at ___, 138 S. Ct. at 2053 (“Freytag says

everything necessary to decide this case.”)).

     Plaintiff additionally argues that “‘it makes little sense to

require a claimant to raise an issue before an ALJ who is powerless

to resolve it.’”         (Docket Entry 11 at 14 (quoting Muhammad, 381 F.

Supp. 3d at 477).)             In that regard, Plaintiff contends that, as

Muhammad recognized, even if she had raised the Appointments Clause

issue before the SSA, Revised Emergency Message 18003 (“EM-18003

REV”) would have precluded both the ALJ and the Appeals Council


                                               25
from entertaining her challenge.                    (Id. (citing Muhammad, 381 F.

Supp.   3d   at     477-78       (in   turn    citing     EM-18003     REV,   Important

Information       Regarding       Possible         Challenges   to    Appointment      of

Administrative Law Judges in SSA’s Administrative Process (June 25,

2018), as “acknowledg[ing] the futility of raising a Lucia claim at

the ALJ level”)).)

      In both the original Emergency Message 18003 (“EM-18003”),

issued while Lucia remained pending before the Supreme Court on

January 30, 2018, and in EM-18003 REV, the SSA instructed that,

“[b]ecause     [the]       SSA    lacks   the       authority   to     finally   decide

constitutional issues such as these, ALJs will not discuss or make

any findings related to the Appointments Clause issue on the

record” EM-18003 § C.1, EM-18003 REV § C.1, and “the [Appeals

Council]     will    not    acknowledge,           make   findings    related    to,   or

otherwise discuss the Appointments Clause issue” EM-18003 § C.3,

EM-18003 REV. § C.3.8             Thus, no Emergency Message signaling the

“futility” of raising an Appointments Clause challenge with either

the ALJ or the Appeals Council existed from the time Plaintiff

first requested a hearing before an ALJ (November 16, 2015) to the

date of the ALJ’s decision (November 16, 2017).                      That circumstance


8
  On August 6, 2018, the SSA revised EM-18003 REV to advise that, “[o]n July 16,
2018, the Acting Commissioner ratified the appointment of ALJs . . . and approved
their appointments as her own in order to address any Appointments Clause
questions involving SSA claims,” and, with regard to Appointments Clause
challenges received before July 16, 2018, to instruct ALJs to “acknowledge[ such
challenges] in the record . . . for any necessary action” EM-18003 REV 2, § C.1,
and the Appeals Council to “consider the challenge in the context of the facts
of the case,” EM-18003 REV 2, § C.3.

                                              26
defeats Plaintiff’s futility argument.           See Bennett v. Berryhill,

No. 2:17CV520, 2019 WL 1104186, at *11 (E.D. Va. Feb. 15, 2019)

(unpublished)    (finding   EM-18003,        issued   after   ALJ’s      decision,

irrelevant, because “[t]he fact that ALJs were directed at some

later time to not address the same argument [the plaintiff] has now

raised ha[d] no bearing on the ALJ’s or the Commissioner’s [prior]

ability     to   address    [the    plaintiff’s]        Appointment        Clause

challenge”), recommendation adopted, 2019 WL 1102203 (E.D. Va. Mar.

8, 2019) (unpublished).

     Moreover, even if EM-18003 or EM-18003 REV had applied while

Plaintiff’s case remained before the ALJ, she could not establish

the futility of raising her Appointments Clause challenge before

the SSA.    As the district judge in Muhammad reasoned:

     Even if the Emergency Messages were relevant here, the
     [recommendation’s] futility analysis is incorrect. . . .
     The issue is not whether the ALJ could resolve or decide
     an issue of constitutional law, but instead whether the
     SSA, alerted to the problem by [the plaintiff’s] timely
     objection, could have corrected any error in the ALJ’s
     appointment or assigned a different ALJ to preside over
     [the plaintiff’s] hearing.

     There seems to be little dispute that this could have
     been done. All the [Acting] Commissioner needed to do
     was to appoint or reappoint the ALJs herself, given that
     ‘inferior officers’ such as the ALJs can be appointed by
     ‘Heads of Departments.’ See U.S. Const., art. II, § 2,
     cl. 2. This is in fact precisely what the head of the
     SSA eventually did.

Muhammad,    381 F.   Supp. 3d     at    471; see     also    id.   at    471   n.9

(“[R]aising the challenge to the ALJ could have at least made it

possible for the SSA to understand and correct the infirmity of the

                                        27
ALJ’s appointment, or at a minimum, repetition of the objection may

have led to a change of policy or put the SSA ‘on notice of the

accumulating risk of wholesale reversals being incurred by its

persistence.’” (quoting United States v. L.A. Tucker Truck Lines,

Inc., 344 U.S. 33, 37 (1952))); Flack v. Commissioner of Soc. Sec.,

No. 2:18CV501, 2018 WL 6011147, at *4 (S.D. Ohio Nov. 16, 2018)

(unpublished) (“[R]egardless of [EM-18003], [the plaintiff] still

could have raised her Appointments Clause challenge before the

ALJ.”), recommendation adopted, 2018 WL 1236097 (S.D. Ohio Mar. 18,

2019) (unpublished).

     Lastly, since Lucia (and notwithstanding Bradshaw and Probst),

other district courts in the Fourth Circuit overwhelmingly have

rejected as forfeited challenges to the SSA’s ALJs under the

Appointments Clause when the plaintiff did not raise the issue

while his or her claim remained pending before the SSA.      See, e.g.,

Joines v. Berryhill, No. 5:18CV65, 2019 WL 4197190, at *4 (W.D.N.C.

Sept. 4, 2019) (unpublished); Lamb v. Berryhill, No. 1:18CV202,

2019 WL 4197182, at *2-3 (W.D.N.C. Sept. 4, 2019) (unpublished);

Taylor v. Saul, No. 1:16CV44, 2019 WL 3837975, at *4-6 (W.D. Va.

Aug. 15, 2019) (unpublished); Harris v. Saul, No. 4:18CV135, 2019

WL 2865840, at *5 (E.D.N.C. July 2, 2019) (unpublished); Lewark v.

Saul, No. 2:18CV45, 2019 WL 2619370, at *2 (E.D.N.C. June 26, 2019)

(unpublished);   Morrison   v.   Berryhill,   No.   5:18CV156,   2019   WL

2607026, at *1 (W.D.N.C. June 25, 2019) (unpublished); Edwards v.


                                   28
Berryhill, No. 3:18CV615, 2019 WL 2619542, at *4-5 (E.D. Va. June

6, 2019) (unpublished), recommendation adopted, 2019 WL 2620005

(E.D. Va. June 26, 2019) (unpublished); Edwards v. Berryhill, No.

2:18CV121,    2019    WL   1919167,    at   *4   (E.D.    Va.   Apr.   29,     2019)

(unpublished);       Shelton   v.    Berryhill,     No.    2:17CV609,    2019     WL

1330897, at *11-12 (E.D. Va. Mar. 25, 2019) (unpublished), appeal

filed, No. 19-1715 (4th Cir. July 8, 2019); Shipman v. Berryhill,

No. 1:17CV309, 2019 WL 281313, at *3 (W.D.N.C. Jan. 22, 2019)

(unpublished).

     In sum, the Court should conclude that Plaintiff’s failure to

raise her challenge under the Appointments Clause while her claim

remained pending before the SSA forfeited her right to raise the

issue on judicial review.

                               II.    CONCLUSION

     Plaintiff has not established an error warranting relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgment on    the     Pleadings     (Docket     Entry    10)   be   denied,    that

Defendant’s Motion for Judgment on the Pleadings (Docket Entry 12)

be granted, and that this action be dismissed with prejudice.



                                            /s/ L. Patrick Auld
                                              L. Patrick Auld
                                       United States Magistrate Judge


September 16, 2019

                                       29
